Title: 4th.
From: Adams, John Quincy
To: 


       Breakfasted with Forbes, and at ten o’clock set off for Boston in company with Clark: as soon as I got into town I went to the chapel, where Mr. Dawes was delivering the anniversary Oration; but he had almost finished, when I got there. He closed very prettily: after which his ode to independence, set to music by Mr. Selby was perform’d: from thence I went immediately to the old brick meeting house, where another Oration was deliver’d by Genl. Brooks, for the Society of the Cincinnati. It was cautious and well guarded: but although the claws of the eagle may be concealed or withdrawn, they are always ready as a weapon to attack or to defend, whenever an opportunity shall present itself. After he had done, I went up to the common, in order to see the military parade. It is surprizing what a martial spirit has been raised in this capital within these twelve months; on the last anniversary of independence; a few undisciplined militia, with as many colours of dress as there were men, would scarcely have been collected; whereas this day, there appeared, no less than six independent companies besides a regiment of militia, all in their respective uniforms. They paraded and exercised on the common till four o’clock. It was three, before I went off, to dinner with Mr. E. Freeman. I was with him the greater part of the afternoon; saw the Companies again, who at about 5 o’clock, march’d down State street, and up again, with which they closed their exercices. I drank tea at Mr. Foster’s and at seven o’clock, we mounted our horses, and return’d to Braintree: we got home just after nine.
      